Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Case No. 20-cv-00945-WJM-STV

   TAGE RUSTGI,

           Plaintiff,

   v.

   STEVE REAMS, in his individual capacity,
   MICHAEL RECOR, in his individual capacity,
   TYLER PISCOYA, in his individual capacity,
   JOSEPH MARTINEZ, in his individual capacity,
   MICHAEL THOMPSON, in his individual capacity,
   KYLE PENNY, in his individual capacity,
   ANDREW WILSON, in his individual capacity,
   SAVANNAH COBLE, in her individual capacity,
   ANNA ERICKSON, in her individual capacity,
   BOARD OF COUNTY COMMISSIONERS OF COUNTY OF WELD, COLORADO,

           Defendants.


                                     SCHEDULING ORDER


            1.      DATE OF CONFERENCE AND APPEARANCES OF COUNSEL

          The Fed.R.Civ.P. 16(b) Scheduling Conference occurred on July 21, 2021. David G.

   Maxted of the law firm MAXTED LAW LLC, 1543 Champa Street, Suite 400, Denver, CO 80202,

   telephone 720-717-0877, and Kathryn Stimson, of STIMSON STANCIL LABRANCHE HUBBARD,

   LLC, 1652 Downing Street, Denver, CO 80218, telephone 720-689-8909, appeared on behalf of

   Plaintiff Tage Rustgi. Matthew J. Hegarty of HALL & EVANS, L.L.C., 1001 17th Street, Suite 300,

   Denver, CO 80202, telephone 303-628-3300, appeared on behalf of Defendants.

                            2.     STATEMENT OF JURISDICTION

          This Court’s jurisdiction to hear the case arises from 28 U.S.C. § 1331.




                                                   1
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 2 of 16




          Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b) as all or a

   substantial part of the events giving rise to the claims against Defendants, namely the injury

   Plaintiff contends he suffered, occurred within the jurisdiction of the United States District Court

   for the District of Colorado.

                       3.      STATEMENT OF CLAIMS AND DEFENSES

      a. Plaintiff:

          Plaintiff asserts claims under 42 U.S.C. § 1983 against the individual defendants for

   excessive force in violation of the Fourth and Fourteenth Amendment; against Defendant Steve

   Reams in his individual capacity based on both supervisory and individual liability for excessive

   force in violation of the Fourth and Fourteenth Amendment; against the Board of County

   Commissioners of Weld County under Monell liability for Fourth and Fourteenth Amendment

   violations; and against all individual defendants for violation of Plaintiff’s substantive due process

   rights under the Fourteenth Amendment.

          Plaintiff was taken and placed in a detox hold on June 23, 2018. He was transferred to the

   Weld County North Jail Complex and detained there for unclear reasons. He sat, handcuffed, in

   a hallway intake area of the jail after he arrived. Despite doing nothing aggressive or intimidating,

   and despite there being no security issue or crisis, defendants Piscoya, Penny, and Wilson,

   members of the Special Operations Group (SOG), arrived in the hallway dressed in green military-

   style fatigues, holding Kel-Tec 12-gauge shotguns. These defendants placed protection in their

   ears and prepared for a planned assault on the Plaintiff. Defendants Martinez, Recor, Erickson,

   Coble, and Thompson observed the SOG defendants preparing for an attack and knew what was

   about to occur. Defendants Wilson, Piscoya, Penny, Martinez, and Recor escorted Plaintiff down

   the hallway and into a small cell out of view of surveillance cameras. They ordered plaintiff face




                                                     2
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 3 of 16




   down on the floor, which Plaintiff complied with.

          Back in the lobby, Defendants Coble and Erickson knew what was about to ensue. The

   defendants still in the lobby began covering their own ears and looking down the hallway

   expectantly, waiting for the violence against Plaintiff to commence and failing to intervene or do

   anything about it despite having plenty of time to intervene. Moments later, the brutality against

   Plaintiff began. While Plaintiff lay on the ground, SOG Defendant Piscoya fired at least two

   concussion explosives, or Nova Distraction Rounds, from his Kel-Tec Shotgun in Plaintiff’s

   direction. The blasts created a flash and a forceful and loud explosion. They violently shook the

   security cameras in the hallway. At the same time, SOG Defendant Penny also smashed Plaintiff’s

   head and face into the floor so forcefully that he broke Plaintiff’s glasses and caused serious injury,

   including a large gash and a concussion. On information and belief, Defendant Penny acted

   consistent with the direction of Defendant Martinez, the supervisor present. Defendants Recor and

   Erickson directly participated in and helped the assault against Plaintiff, escorting Plaintiff to the

   cell and providing support for the assault. Both also failed to intervene in and prevent the

   unnecessary violence against plaintiff. The civil rights violations in this case were caused by the

   conduct and policies of Defendant Reams in his individual capacity and the Board of County

   Commissioners.

          Plaintiff was hospitalized and suffered injuries including eleven stitches to the large

   laceration in his forehead, and his left eye hemorrhaged. He suffered pain, physical injury, severe

   emotional distress, and other injury due to the Defendants’ actions.

      b. Defendants:

          Defendants deny the bulk of Plaintiff’s factual allegations in their Answers and state

   affirmatively they acted in accord with all constitutional, common law, and statutory duties and




                                                     3
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 4 of 16




   without intent to cause Plaintiff harm. Defendants further assert various affirmative defenses, to

   wit: (i) the Complaint may fail to state a claim on which relief may be granted; (ii) Plaintiff may

   not be entitled to relief sought or claimed in the Complaint under one or more theories asserted;

   (iii) the individual Defendants are entitled to qualified immunity; (iv) some or all of Plaintiff’s

   claims are barred by the failure of personal participation of some or all Defendants; (v) Plaintiff

   failed to mitigate damages; (vi) the harm Plaintiff alleges was either due to a preexisting condition,

   or not aggravated by act or omission of Defendants, or not proximately caused by or related to act

   or omission of Defendants; (vii) all or part of Plaintiff’s claims never achieved the level of any

   constitutional violation sufficient to state a claim under 42 U.S.C. § 1983; (viii) no willful or

   wanton conduct or intent from any Defendant; (ix) the harm Plaintiff alleges was proximately

   caused in whole or in part by his own acts or omissions, either in combination with one another

   or independent of one another; (x) the harm Plaintiff alleges was caused by the acts or omissions

   of third parties over whom Defendants possessed neither control nor right of control; (xi) as to the

   detention of Plaintiff by anyone, any act or omission of Defendants was privileged under relevant

   law, including law enforcement privilege to use reasonable physical force to effect an arrest, keep

   a subject in custody, and defend himself or others; (xii) Defendants acted reasonably under the

   circumstances and complied with applicable legal authority in all acts and omissions associated

   with Plaintiff; (xiii) Plaintiff’s claims may be subject to offset if he was compensated by any

   collateral source; (xiv) Plaintiff is not entitled to, and may not recover, duplicative damages; (xv)

   Plaintiff’s claims may be barred in whole or in part by the doctrines of consent, estoppel, waiver,

   or unclean hands; (xvi) Defendants never breached any obligation or responsibility to anyone

   associated with any property or liberty interest of any party in relation to this matter and satisfied

   all contractual and legal obligations; (xvii) Plaintiff cannot satisfy all or some of the prerequisites




                                                      4
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 5 of 16




   to a grant of equitable or injunctive relief in this matter and any request for injunctive relief is

   moot; (xviii) any actions complained of by Plaintiff in relation to Defendants were justified by

   legitimate, nondiscriminatory, penological reasons; (xix) regarding all individual Defendants, if

   any constitutional violation took place in their presence with their knowledge, which they deny,

   they did not fail or refuse to intervene and did not have any realistic, reasonable opportunity to

   intervene; (xx) no Defendant is liable for punitive damages under applicable law; (xxi) regarding

   supervisory Defendants, their policies, training, and supervision of subordinates met or exceeded

   constitutional and statutory standards with respect to all issues relevant to this action, they were

   neither aware of a relevant risk of harm to persons properly housed within the Weld County Jail,

   nor, even if they were aware, did they fail to take reasonable measures to prevent any such alleged

   risk of harm, and they did not direct, endorse, or fail to prevent the unlawful conduct of others as

   a supervisor; (xxi) regarding the BOCC, the relevant WCSO policies were, at all relevant times,

   in conformance with established constitutional and statutory law as to all issues relevant to this

   action, the training and supervision of WCSO personnel met or exceeded constitutional and

   statutory standards as to all issues relevant to this action, Plaintiff cannot establish through proof

   that any custom, practice, or policy of BOCC caused or contributed to any alleged injuries or

   damages of Plaintiff, no claim pursuant to 42 U.S.C. § 1983 may be grounded in any theory of

   respondeat superior or vicarious liability respecting BOCC, and BOCC may not be held jointly or

   severally liable with any individual Defendant; and (xxii) all rights reserved to assert other or

   further defenses and affirmative defenses as may become known in the course of these proceedings

   generally and specifically in response to any Amended Complaint Plaintiff files.

                                    4.      UNDISPUTED FACTS

   The following facts are undisputed:




                                                     5
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 6 of 16




          1. Plaintiff Tage Rustgi was in the custody of the Weld County Sheriff’s Office at the

   Weld County Jail at the time of his injury on June 23, 2018.

          2. Defendants Recor, Coble, Erickson, Penny, Piscoya, Wilson, Martinez, and Thompson

   were employed by the Weld County Sheriff’s Office on June 23, 2018.

          3. Defendants Recor, Coble, Erickson, Penny, Piscoya, Wilson, and Martinez were

   present in the Weld County Jail on June 23, 2018, prior to, including, and immediately after the

   time of a use of force upon Plaintiff within the Jail.

          4. Sheriff Reams is, and was on June 23, 2018, the Weld County Sheriff and a final

   decisionmaker concerning the operations, policies, and procedures of the Weld County Jail.

                              5.      COMPUTATION OF DAMAGES

      a. Plaintiff: Plaintiff claims all appropriate declaratory and other injunctive and/or equitable

   relief; actual economic damages as established at trial; compensatory damages, including but not

   limited to past and future pecuniary and non-pecuniary losses, emotional pain, suffering,

   inconvenience, mental anguish, loss of enjoyment of life, medical bills and other pecuniary and

   non-pecuniary losses on all claims allowed by law in an amount to be determined at trial; punitive

   damages on all federal claims allowed by law in an amount to be determined at trial; attorneys’

   fees and costs associated with this action; prejudgment and post-judgment interest at the highest

   lawful rate; issuance of an Order mandating appropriate equitable relief, including but not limited

   to issuance of a formal written apology from each Defendant to Plaintiff; and any further relief

   that this Court deems just and proper and as allowed by law.

          A more precise computation of Plaintiff’s damages, to the extent Plaintiff’s damages are

   subject to such computation, will be provided during the normal course of discovery and will be

   determined by a jury in its sound discretion following a presentation of the evidence at trial in this




                                                     6
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 7 of 16




   matter. Damages for emotional distress are not susceptible to the type of calculation contemplated

   by Rule 26(a)(1). “[C]ompensatory damages for emotional distress are necessarily vague and are

   generally considered a fact issue for the jury.” Williams v. Trader Pub. Co., 218 F.3d 481, 487 n.3

   (5th Cir. 2000).

          Punitive damages are sought for the § 1983 claims based upon the egregious nature of the

   conduct of the Defendants as set forth in the Complaint and the need to restrain such conduct in

   the future. Calculation of these damages and entitlements is premature and not susceptible to the

   type of calculation contemplated by Rule 26(a)(1). See Smith v. Wade, 461 U.S. 30 (1983); Burrell

   v. Crown Cent. Petroleum, 177 F.R.D. 376, 386 (E.D. Tex. 1997).

      b. Defendants: Defendants do not seek damages at this time, but nevertheless reserve the

   right to pursue claims for their attorney fees and costs of litigation, as appropriate. Defendants

   state Plaintiff relies on certain authority to take a position as to emotional distress damages and

   punitive damages, which authority is not binding upon this Court.

                         6. REPORT OF PRECONFERENCE DISCOVERY
                            AND MEETING UNDER FED. R. CIV. P. 26(f)

      a. The Rule 26(f) meeting occurred on June 23, 2021.

      b. Participating attorneys and party represented:

      David G. Maxted of the law firm MAXTED LAW LLC, appeared on behalf of Plaintiff. Matthew

   J. Hegarty of the law firm HALL & EVANS, L.L.C. appeared on behalf of Defendants.

      c. The parties agree Rule 26(a)(1) disclosures were made on June 1, 2020, and the parties

   further agree to continue to supplement as appropriate.

      d. The parties do not propose changes in timing or requirement of disclosures.

      e. Statement concerning any agreements to conduct informal discovery: none.

      f. The parties have agreed to limit the number of Interrogatories, Requests for Production,



                                                   7
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 8 of 16




   Requests for Admission, Depositions, and Retained Experts as set forth in detail below, have

   agreed to the use of a unified exhibit numbering system, and have agreed in a general sense to

   take all reasonable steps to reduce discovery and litigation costs. The Parties also collaborated to

   prepare and file a Stipulated Protective Order, which the Court entered. [ECF 29]. Otherwise,

   there are no specifically agreed-on procedures to reduce discovery or litigation costs.

      g. The parties anticipate some discovery of electronically stored information (“ESI”). The

   parties will take steps to preserve ESI to the extent it is involved in discovery or disclosures, and

   to the extent feasible will exchange information in PDF format. The parties agree to use a Bates-

   labeling system to identify disclosures and discovery to reduce discovery costs. The parties further

   agree to work cooperatively to avoid discovery disputes related to ESI and to be guided by the

   Sedona Principles to resolve any disputes which may arise concerning ESI.

      h. Pursuant to Fed. R. Civ. P. 26(f), the parties briefly discussed the possibility for a prompt

   settlement or resolution of the case. Counsel have discussed the possibility of beginning settlement

   negotiations, but no substantive negotiations have occurred to date.

                                           7.      CONSENT

          All parties have not consented to the exercise of jurisdiction of a magistrate judge.

                                    8. DISCOVERY LIMITATIONS

      a. Modifications proposed to the presumptive numbers of depositions or interrogatories:

              1. Depositions: Plaintiffs collectively will be limited to 20 total depositions inclusive

      of experts, and Defendants collectively will be limited to 20 total depositions inclusive of

      experts, with the parties reserving the right to conduct more depositions if good cause exists.

              2. Interrogatories: Plaintiff will be limited to 25 interrogatories to Defendants

      collectively. Defendants collectively will be limited to 25 interrogatories to Plaintiff.




                                                     8
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 9 of 16




      b. Limits on deposition time: Other than existing limitations of Fed.R.Civ.P. 30(d)(1), the

   parties propose no modifications to the length of depositions.

      c. Plaintiff will be limited to 25 requests for production of documents to Defendants

   collectively, and Defendants collectively will be limited to 25 requests for production of

   documents to Plaintiff. Plaintiff will be limited to 25 requests for admission to Defendants

   collectively, and Defendants collectively will be limited to 25 requests for admission to Plaintiff.

      d. Deadline for Service of Written Discovery: 45 days prior to discovery cutoff.

      e. Other Planning or Discovery Orders:

              1. No opposed discovery motions can be filed with the Court until the parties comply

          with D.C.COLO.LCivR 7.1(a). If the parties are unable to reach agreement on a discovery

          issue after such conferral, they shall follow all discovery dispute procedures in Section IV

          of Magistrate Judge Varholak’s Civil Practice Standards as to the issue. Both of these steps

          must be completed before any contested discovery motions can be filed with the Court.

              2. Production of privileged or work-product protected documents, ESI or information,

          whether inadvertently or otherwise, is not a waiver of the privilege or production from

          discovery in this case or in any other federal or state proceeding. This section shall be

          interpreted to provide the maximum protection allowed by Fed.R.Evid. 502(d).

              3. Nothing contained in this Order is intended to limit, or shall serve to limit, a party’s

          right to conduct a review of documents, ESI, or information (including metadata) for

          relevance, responsiveness, segregation of privileged information, or segregation of

          otherwise protected information before production.

              4. Parties’ Positions on Service of Records Requests Pursuant to the Colorado Open

          Records Act (“CORA”) or the Colorado Criminal Justice Records Act (“CCJRA”):




                                                    9
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 10 of 16




             Defendants’ Position: Given Defendants’ inability to serve requests for document

         production upon Plaintiffs except under the Federal Rules of Civil Procedure, neither

         Plaintiff nor his agents, counsel, or agents of counsel, shall be permitted to serve upon

         Defendants any request for documents or information under CORA or CCJRA. E.g.,

         Carranza v. Reams, 2020 U.S. Dist. LEXIS 249877, at *11 (D. Colo. July 2, 2020) (ruling

         in ECF 80 one week later that Plaintiffs were precluded from serving such records requests

         upon the defense); Citizen Ctr. v. Gessler, 2012 U.S. Dist. LEXIS 98066 (D. Colo. July

         16, 2012); see Hutter v. Fox, 2019 U.S. Dist. LEXIS 198052 (W.D. Wisc. Nov. 15, 2019).

             Plaintiff’s Position: Plaintiff objects to Defendants’ requested order enjoining the

         use of the Colorado Open Records Act (CORA), C.R.S. § 24-72-201-206, or the

         Colorado Criminal Justice Records Act (CCJRA), C.R.S. § 24-72-301-309. Defendants

         seek a protective order which would enjoin Plaintiff from utilizing state public records

         laws or from enforcing those laws in state court. These are Colorado state statutes which

         govern disclosure of public records and which create causes of action in state court for

         their enforcement. Where a public custodian fails to comply with a CORA request, the

         applicant may file an action in state court for enforcement. See id. This Court’s role is to

         regulate discovery in this civil action, not to prohibit or interfere with the enforcement of

         state public records statutes in state court, which are distinct statutes serving distinct

         interests. Defendants’ request must be denied for several reasons.

                 First, Defendants’ request must be denied because the Colorado Court of Appeals

         has addressed this issue and ruled there is no jurisdiction for such a protective order

         enjoining open records requests. People in Int. of A.A.T., 759 P.2d 853, 855 (Colo. App.

         1988) (holding a trial court lacks jurisdiction to issue a protective order regarding open




                                                   10
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 11 of 16




         records requests). The Court there observed that a “claim of entitlement to access to

         public records under the Act presents issues distinct from the issue of the discoverability

         of possible evidence for use in litigation.” Id. Disputes over the enforcement of CORA

         must be resolved in state court actions as the statute requires—this Court cannot prohibit

         applicability of that state statute nor interfere with its enforcement. Id. The exact same

         reasoning and holding applies here, so Defendants’ request must be denied.

                Second, there is no federal jurisdiction to enjoin the use of a state statute or a state

         civil action for public records. An order essentially prohibiting a plaintiff from use of a

         state statute or access to state court is “antipathetic to established principles of comity”

         and federalism. O'Shea v. Littleton, 414 U.S. 488, 501 (1974). Furthermore, because

         CORA creates a state cause of action for its enforcement, Defendants’ request would

         amount to a federal injunction prohibiting state court proceedings under CORA in

         violation of the Anti-Injunction Act of 1793. 28 U.S.C. § 2283; see, e.g., Atl. Coast Line

         R. Co. v. Bhd. of Locomotive Engineers, 398 U.S. 281, 297 (1970) (reversing grant of

         injunction involving state proceedings under § 2283 and “fundamental principle of a dual

         system of courts”).

                Finally, the cases cited by Defendants do not support its position or are

         distinguishable. In Carranza v. Reams, Chief Judge Brimmer denied the defendant’s

         request for a protective order prohibiting open records requests during the litigation. 20-

         cv-977-PAB (Doc. 48, Minute Order April 27, 2020). Magistrate Judge Crews in the

         Scheduling Order (Doc. 80) did not—and could not—overrule Chief Judge Brimmer’s

         order, but instead merely stated that CORA should not be utilized “when the information

         can be obtained from Mr. Reams,” the defendant in that case. Id. The Scheduling Order




                                                   11
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 12 of 16




         therefore presumed CORA could be utilized for other purposes, and that anything

         discoverable may be obtained in regular discovery channels. Similarly, in Citizen Ctr. v.

         Gessler, the court stressed its limitation only applied to information otherwise

         discoverable: the plaintiff “shall refrain during discovery” from submitting CORA

         requests for “records that are otherwise obtainable using discovery in order to prevent

         plaintiff from using CORA as a means to exceed the discovery limits included in this

         Order.” 2012 U.S. Dist. LEXIS 98066 (D. Colo. July 16, 2012).

                 The Court in Gessler, like Magistrate Crews in Carranza, may have erred in light

         of the jurisdictional limitations argued herein, and in light of the dispositive state case

         cited herein, People in Int. of A.A.T., 759 P.2d 853, so those potentially erroneous

         decisions should not be followed by this Court. In any event, neither case is controlling

         and were far more limited in scope than what Defendants seek here.

                 Finally, Hutter v. Fox, relied on by Defendants, contradicts their position: it did

         not restrict the plaintiff’s ability to utilize open records laws. Rather, the Court there

         denied a motion to compel discovery and for sanctions where the plaintiff had also

         submitted open records requests, noting that Hutter “never served proper discovery

         requests seeking the information he discussed in his motion to compel,” and that a litigant

         “cannot use a motion to compel discovery to obtain a response to his open records

         request.” 2019 U.S. Dist. LEXIS 198052 at *14 (W.D. Wisc. Nov. 15, 2019). Thus,

         Hutter undermines Defendants’ position here, and specifically does not prohibit use of

         state open records laws. Rather, that case merely states that a discovery motion to compel

         or for sanctions may not be utilized to obtain records sought through open records

         requests. Defendants’ request must be denied.




                                                   12
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 13 of 16




                 THE COURT: After hearing argument from the parties concerning their positions

          on service of records requests pursuant to CORA and CCJRA, the Court hereby
                      The Parties shall go through the Court's joint discovery dispute procedure
          ORDERS __________________________.

                               9.      CASE PLAN AND SCHEDULE

       a. Deadline for Joinder of Parties and Amendment of Pleadings: 08/30/2021

       b. Discovery Cut-off: 04/15/2022

       c. Dispositive Motion Deadline: 05/16/2022

       d. Expert Witness Disclosure:

                 1. Anticipated fields of expert testimony: Plaintiff: Plaintiff anticipates retaining

          experts in the fields of use of force, use of weapons by jail staff, and jail operations,

          security, and policies and procedures. Plaintiff may call experts in other areas as well.

          Defendants: Defendants anticipate retaining experts in: the fields of use of force and jail

          operations, security, and policies and procedures; a municipal liability expert; any field

          necessary to rebut any expert called by Plaintiff; and Defendants reserve the right to call

          additional experts in other areas of testimony.

                 2. Plaintiff individually and Defendants collectively shall be limited to a total of

          four (4) retained expert witnesses each, pursuant to Fed. R. Civ. P. 26(a)(2)(B).

                 3. The parties shall designate all affirmative experts and provide opposing counsel

          and any pro se parties with all information specified in Fed. R. Civ. P. 26(a)(2) on or before

          01/14/2022.

                 4. The parties shall designate all rebuttal experts and provide opposing counsel

          and any pro se party with all information specified in Fed. R. Civ. P. 26(a)(2) on or before

          02/25/2022.




                                                   13
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 14 of 16




       e. Identification of Persons to Be Deposed:

     Deponent                       Date of Deposition    Time of Deposition        Expected Length
     Defendant Reams                TBA                   TBA                       7 hours
     Defendant Recor                TBA                   TBA                       7 hours
     Defendant Piscoya              TBA                   TBA                       7 hours
     Defendant Martinez             TBA                   TBA                       7 hours
     Defendant Thompson             TBA                   TBA                       7 hours
     Defendant Penny                TBA                   TBA                       7 hours
     Defendant Wilson               TBA                   TBA                       7 hours
     Defendant Coble                TBA                   TBA                       7 hours
     Defendant Erickson             TBA                   TBA                       7 hours
     30(b)(6) witnesses for the     TBA                   TBA                       7 hours
     County
     Plaintiff Rustgi               TBA                   TBA                       7 hours
     Expert witnesses for each      TBA                   TBA                       7 hours
     side
     Joseph Garcia                  TBA                   TBA                       7 hours
     Cory Channel                   TBA                   TBA                       TBA
     Any and all treating health    TBA                   TBA                       TBA
     care providers of Plaintiff1

       f. Deadline for Service of Interrogatories:

       All interrogatories must be served no later than 45 days prior to the discovery cut-off.

       g. Deadline for Service of Requests for Production of Documents and/or Admissions:

       All requests for production and admissions must be served no later than 45 days prior to the

    discovery cut-off.

                          10.       DATES FOR FURTHER CONFERENCES

       a. Status conferences will be held in this case at the following dates and times:

                                                                                                   .

       b. A final pretrial conference will be held in this case on July 20, 2022 at 9:30 a.m.

    A Final Pretrial Order shall be prepared by the parties and submitted to the Court no later than


           1
             As discovery progresses, Defendants will gain a better understanding of the physicians to
    be deposed. Defendants do not presently anticipate requiring depositions beyond the presumptive
    limitations established by this Scheduling Order, but they reserve the right to revisit this position.


                                                     14
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 15 of 16




    seven (7) days before the final pretrial conference.

                              11.     OTHER SCHEDULING MATTERS

        a. The parties have no disagreements concerning discovery or scheduling other than whether

    this Court should preclude use of the Colorado Open Records Act or the Colorado Criminal Justice

    Records Act in connection with this case.

        b. The parties anticipate the jury trial will take 10 days.

        c. No pretrial proceedings would be better conducted at one of the District Court’s other

    facilities.

                       12.     NOTICE OF COUNSEL AND PRO SE PARTIES

            The parties filing motions for extension of time or continuances must comply with

    D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the

    moving attorney's client, all attorneys of record, and all pro se parties.

            Counsel will be expected to be familiar and to comply with the Pretrial and Trial

    Procedures or Practice Standards established by the judicial officer presiding over the trial of this

    case.

            With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

            Counsel and unrepresented parties are reminded that any change of contact information

    must be reported and filed with the Court pursuant to the applicable local rule.

                      13.     AMENDMENTS TO THE SCHEDULING ORDER

            The scheduling order may be altered or amended only upon a showing of good cause.
                                         21st
     DATED at Denver, Colorado, this            day of July           , 2021.

                                                      BY THE COURT:




                                                      15
Case 1:20-cv-00945-WJM-STV Document 103 Filed 07/21/21 USDC Colorado Page 16 of 16




                                           United States Magistrate Judge Scott T. Varholak

    REVIEWED AND APPROVED:

     s/ David G. Maxted                         s/ Matthew J. Hegarty
     David G. Maxted                            Matthew J. Hegarty
     MAXTED LAW LLC                             Hall & Evans, L.L.C.
     1543 Champa Street, Suite 400              1001 17th Street, Suite 300
     Denver, CO 80202                           Denver, CO 80202
     Phone: 720-717-0877                        Phone: 303-628-3300
     dave@maxtedlaw.com                         hegartym@hallevans.com

     Kathryn J. Stimson                         Attorneys for Defendants
     STIMSON STANCIL LABRANCHE
     HUBBARD, LLC
     1652 Downing Street
     Denver, CO 80218
     Phone: 720-689-8909
     stimson@sslhlaw.com

     Attorneys for Plaintiff Tage Rustgi




                                           16
